Citation Nr: 1756234	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-00 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for a skin disability, other than dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.  

The Veteran died in September 2014, after filing the claim on appeal.  The appellant is the Veteran's surviving spouse and is recognized as the lawful substitute for this claim.  See VA 21-0847 dated October 2, 2014; VA Memorandum dated June 13, 2017; see also 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

This case was previously before the Board in September 2011 and March 2013, and was remanded for a VA examination to address the etiology and causation of his respiratory disability and skin disabilities.  See BVA Remand, dated March 2013.  The Veteran underwent a VA examination to assess his reported respiratory disability and skin disabilities.  Appropriate efforts were made to obtain the necessary documents and the appropriate questions were addressed by the VA examiner.  Id.  Therefore, the Board finds that the AOJ substantially complied with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in a hearing in April 2011 before the undersigned.  The hearing transcript has been associated with the record and considered in the rendering of this decision.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a skin disability, other than dermatitis, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a respiratory disability related to his military service.

2.  The Veteran's dermatitis is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1117, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for dermatitis have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1117, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A.  Respiratory Disability

The appellant asserts entitlement to service connection for the Veteran's respiratory disability.

In February 2006, the Veteran received a CT scan at a private facility, which showed that his lungs were clear other than small calcified granuloma in the lower anterior left upper lobe.  See VA Examination, dated November 2011.  As such, the Board finds that the first Shedden element has been met.

The Veteran testified that he developed a persistent chest cough while performing field training in Fort Hood, Texas.  See Hearing Testimony, dated April 26, 2011.  He testified that he did not seek treatment in service.  Id.  While neither the Veteran nor the appellant submitted evidence that the Veteran had any medical expertise to accurately diagnose a medical condition, the Veteran was competent to testify to the fact that he had a cough that persisted during his time in service.  Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  Giving the benefit of the doubt to the Veteran, the Board finds that the second Shedden element is met. See 38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the evidence weighs against a nexus between the Veteran's in-service event or illness and his disability present during the appellate period.  In October 2011, the Veteran underwent a VA examination.  The examiner assessed the Veteran, considered his file, and the Veteran's statements.  The examiner noted that the Veteran was diagnosed with old calcified granuloma of the left upper lobe and calcified mediastinal nodes, based upon the CT scan from a private facility in February 2006.  However, the examiner opined that the Veteran's disability was less likely than not the result of an in-service event or illness.  The examiner noted that there was no evidence of emphysema or diagnosis of chronic active disability, or that the Veteran had an acute lung condition while in service.  The examiner further explained that old granulomatous disease, as in the Veteran's case, was common in the Midwest as an environmental condition.  The examiner further supported his opinion by explaining that this calcification does not cause a chronic pulmonary condition.  Regarding chronic bronchitis, the VA examiner noted that  diagnosis was made by history of chronic cough with sputum production, that chronic airway obstructions are assessed physiologically, and emphysema can be diagnosed by CT scans.  The examiner further noted that the Veteran's primary care provider has not noted a lung condition, other than sleep apnea.  The examiner indicated that the Veteran's old granulomatous disease was inactive and there was no diagnosis of emphysema.  

The examiner based his opinion upon review of the record, lay statements, and an examination of the Veteran.  Additionally, his opinion is consistent with the evidence of record.  It is of note that the Veteran is from a Midwestern state, the area specifically mentioned as being prone to this diagnosis by the examiner.  As such, the Board finds that this evaluation has significant probative weight.  Also, the Veteran did not receive treatment during his service.  See generally Service Treatment Records, dated April 1960-May 1962.  The first evidence of a respiratory diagnosis is in June 1983, where a chest x-ray for a cardiological evaluation revealed mild pulmonary emphysema.  There is no indication of any treatment or diagnostic testing, again, until the above-referenced ultrasound in April 1990.  The VA examiner specifically cited that, during the appellate period, there is no evidence of chronic cough or respiratory diagnosis or treatment.  Instead, the longitudinal medical records generally reveal no shortness of breath, cough, or other respiratory difficulty.  See generally, Private Treatment Records, dated July 2003-October 2008; VA Examination, dated October 2011.  The VA examiner is a licensed medical professional, rendering him competent to afford an opinion and there is no evidence that the examiner is not a credible source to render this decision.  See 38 C.F.R. § 3.159(a)(1) (2017).  

Similarly, the Board has considered the letter drafted by G. G., M.D., a specialist to whom the Veteran was referred for a left lung mass.  Dr. G. G. opined that the Veteran did not have a lung mass, but may have bronchitis.  Dr. G. G. examined the Veteran and found him to have clear mucus, but with a chest that was clear to auscultation and percussion.  See Private Treatment Record, dated November 1991.  While there is no evidence that Dr. G. G. lacks either credibility or competence,  and his assessment is based, in part, upon a physical examination, Dr. G. G. also indicates that his diagnosis of chronic bronchitis is, in significant part, considered based solely upon subjective statements by the Veteran.  In a December 1991 letter, Dr. G. G. expressed that he did not go into detail of the Veteran's industrial exposure and cannot make etiological comments.  In fact, the diagnosis of mild chronic bronchitis was based only upon the fact that the Veteran stated that he brings up mucus daily and had a daily cough.  See Physician Letter, G. G., M.D., dated December 1991.  Given that Dr. G. G. did not base his diagnosis of a chronic lung disease on his own personal assessment of the Veteran's objective status, but only based upon subjective history, this statement is afforded limited probative weight.

The Board has considered the Veteran's statements that he had a chronic cough in 1960, while in service in Fort Hood, Texas.  See Hearing Testimony, April 26, 2011.  The Veteran was competent to testify as to the presence or absence of symptoms, and when those symptoms began.  Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  However, the Veteran had no medical expertise to opine as to the relationship of this cough and any lung disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  Moreover, the Veteran has contradictory statements in the record, reporting to the VA examiner that he began coughing in 1979, in excess of 15 years after he was discharged from service.  See VA Examination, dated October 2011; see also, Certificate of Release, dated May 1962.  Given the Veteran's inconsistent statements and his lack of competence to ascribe symptoms to diagnoses, the Board finds this testimony to have no probative weight.

Given that the objective evidence is against the finding of a nexus between the Veteran's in-service event or injury and the current disability, the Board finds that the third Shedden element is not met.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).  For these reasons, the claim is denied.

B.  Dermatitis

The appellant contends entitlement to service connection for the Veteran's dermatitis.

The Veteran received a diagnosis of non-specific dermatitis from his private treating physician in 2004.  See Private Treatment Records, dated March 2004.  As such, the Board finds that the first Shedden element has been met.

The Veteran received treatment for a pruritic rash of the right shoulder, which slowly began to spread to the periphery, in 1960.  See Service Treatment Records, dated September 1960.  As such, the Board finds that the second Shedden element has been met.

In July 2014, the Veteran received a VA examination concerning the diagnoses of any skin disabilities and their etiology.  The VA examiner opined that the Veteran's dermatitis was at least as likely as not incurred in or caused by the claimed in service injury or event.  The examiner noted that the service treatment records clearly demonstrated that the Veteran suffered a skin eruption in 1960 and required two to three visits for this claimed condition.  The VA examiner is a medical professional, and is competent to render an opinion as to the presence and etiology of the Veteran's dermatitis and there is no evidence that calls the examiner's credibility into question.  Given that the VA examiner's opinion is consistent with the service treatment record and based upon sound medical explanation, the Board affords this opinion significant probative weight.

The Board further notes that there is no negative nexus opinion contained within the evidence of record regarding the Veteran's dermatitis.

Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection is warranted in this case.  38 C.F.R. § 3.102 (2017); see also 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski,  Vet. App. 49. 53-56 (1990).

ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for dermatitis is granted.  


REMAND

Although the Board regrets the delay, remand is necessary in order to ensure there is a complete record upon which to decide the appellant's claim.  

As noted above, the Board remanded this matter in March 2013 to obtain a medical opinion as to the etiology of the Veteran's skin disability.  In addition to dermatitis granted herein, the July 2014 VA examiner noted diagnoses of actinic keratosis and non-melanoma skin cancer.  While the examiner addressed the relationship of the Veteran's diagnosed skin disabilities to his asserted exposure to sun during service, the examiner did not address their relationship to conceded mustard gas exposure as instructed by the Board.  

In March 2013, the Board resolved reasonable doubt in the Veteran's favor and found that he was exposed to drops of liquid mustard gas on his left arm.  In this regard, the Board noted that while the RO's attempts to determine if he was exposed to mustard gas show that he is not on a list of individuals who were tested, he did participate in CBR training, and a DOD official has indicated that mustard gas drop tests were performed on some individuals during that training.  Therefore, a new opinion must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion as to the relationship of the Veteran's actinic keratosis and non-melanoma skin cancer and his exposure to mustard gas during service.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must indicate on the examination report that he reviewed the claims folder in conjunction with the evaluation. 

The examiner should provide opinions as to whether it is at least as likely as not (a 50/50 probability or greater) actinic keratosis and non-melanoma skin cancer was caused by or developed as a result of his active service.

The examiner must specifically address the Veteran's in-service exposure to liquid mustard gas on his left arm.  The examiner should consider whether the Veteran's exposure to mustard gas resulted in his diagnosed actinic keratosis and non-melanoma skin cancer. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. The AOJ should then readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


